DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the preliminary amendment filed on 12/13/2019. As directed by the amendment: claims 3-8, 11-14 had been amended, no claims have been cancelled and no new claims have been added. Thus, claims 1-14 are presently pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: 
A sentence reads "Too fast an addition of anticoagulant that would result in the above- described effect that there is not sufficient time for the binding of the anticoagulant to the proteins of the blood is prevented by the present invention so that the anticoagulant passes over the membrane of the dialyzer in the non-bound state and is thus no longer available for the anticoagulation effect" (page 5, ll.5-9). The Examiner suggests that the applicant revise the sentence to read: "An addition of anticoagulant would result in the above-described effect wherein there is not sufficient time for the binding of the anticoagulant to the proteins of the blood. This effect is prevented by the present invention so that the anticoagulant passes over the membrane of the dialyzer in the non-bound state and is thus no longer available for the anticoagulation effect."
A sentence begins "Co…" but should read "CO..." (page 9, ll.5).
A sentence reads "…its venous branch by the reference symbol B." The Examiner suggests the Applicant change "B" to "V" for clarity.
Appropriate correction is required.

Claim Objections
Claims 1-13 are objected to because of the following informalities: 
The part of Claims 1-13 that read "characterized in that" is recommended to be replaced with “wherein”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the term “means” that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: 
“means for administering the anticoagulant” in claim 9, 
“means for determining the bolus application time” in Claims 9 and 10,
“means for determining TBV and/or CO” in claim 11. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

In this case, the corresponding structure of “means for administering the anticoagulant” described in the specification (p. 6) comprises a pump, the corresponding structure of “means for determining the bolus application time” described in the specification (p. 6) comprises a processor (p.10), the corresponding structure of “means for determining TBV and/or CO” described in the specification (p. 5-6) comprises a memory.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


In claims 1-3 and 5-12, there is insufficient antecedent basis for these following limitations:

Claim 1
Claim 2 recites the limitations “the bolus application time” in line 1 and “the value” in line 2. 
Claim 3 recites the limitations “the rate” in line 2, “the volume rate” in line 2-3, “the volume” in line 3. 
Claim 4 is also rejected based on dependency upon a rejected claim 
Claim 5 recites the limitation “the addition” in line 2. 
Claim 6 recites the limitations “the addition” in line 2 and “the extracorporeal circuit” in line 2.
Claim 7 recites the limitation “the addition” in line 2. 
Claim 8 recites the limitations “the value TBV” in line 2 and “the value CO” in line 2. 
Claim 9 recites the limitations “the addition” in lines 1-2, “the form” in line 2, “the bolus application time B” in line 3, “the values” in line 3, “the blood volume” in line 4, “the cardiac output” in line 4, “the specific bolus application time B” in lines 5-6. 
Claim 10 recites the limitation “the relationship” in line 2. 
Claim 11 recites the limitation “the values” in line 3. 
Claim 12 recites the limitation “the extracorporeal blood circuit” in lines 3-4. 

Claim 1
Regarding claims 1-8, since the language in the claim renders it indefinite (see discussion above and below), and because it is improper to provide a rejection based on an analysis of a speculative interpretation of the claim, therefore a prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 862-63 (CCPA 1962).
Due to the indefiniteness of the claims with respect to the 35 U.S.C. 112 rejections as set forth above (especially claims 1-8), the examiner could not complete an examination of the claims relative to the prior art since the exact scope and meaning of the claims with respect to 35 U.S.C. 112 could not be easily determined. The analysis with respect to the prior art will be completed by the examiner when the claims are clear in meaning and scope and in compliance with 35 U.S.C. 112.

Claim 10 recites “T”, but fails to define what is T ?
Claims 6-7 and 14 use the phrase “in particular”, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 12-13 uses the word “preferably”, which renders the claim indefinite because it is unclear whether the limitation(s) following the term “preferably” are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 11, the word "can" renders the claim indefinite because it is unclear whether the limitation(s) following the term “can” are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 11, claim limitation “means for determining TBV and/or CO” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. ‘memory’, as described in the Specifications on page 6, does not provide a means for determining TBV and/or CO, only stores TBV and CO.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilt et al. (US 20130020237 A1) in view of Rubinstein et al. (US 20080015434 A1).




Regarding Claim 9, Wilt teaches
An apparatus 80 (‘anticoagulant pump’, fig.4A; ¶ 307, 686, 1012) for adding an anticoagulant to the blood of a patient (fig.4A; Abstract; ¶ 296, 301, 307, 686, 1012),
characterized in that the apparatus has means for determining (‘processor’ capable of determining TBV and CO, ¶ 74) the bolus application time B (¶ 1094, 'prescribed rate' suggests time B is known during Administer Heparin state 7409),
and with the apparatus furthermore having means for administering the anticoagulant (administer the anticoagulant using anticoagulant pump 80) within the specific bolus application time B (¶ 1094, 'prescribed rate' during Administer Heparin state 7409).
Wilt fails to teach that the bolus application time B depends on the values TBV and CO, with TBV representing the blood volume of the patient and CO the cardiac output of the patient. However, the “means for determining” described by Applicant in the Specifications is a control or regulation unit (Specifications page 8) that is known in the art. Applicant notes that the means for determining TBV and CO are known in the art. Wilt teaches a generic computer having a processor that is capable of determining to calculate a bolus application time B and value T based on patient parameters which may include TBV and CO. 
Rubinstein teaches a system and method to estimate the cardiac output (CO) and circulating blood volume (TBV) of a patient undergoing dialysis in order to control the hemodialysis procedure (see abstract, claim 1), the TBV representing the blood volume of the patient and CO the cardiac output of the patient (“present cardiovascular 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wilt’s apparatus such that the processor is capable of determining the bolus application time B based on TBV and CO, as taught by Rubinstein, in order to control a dialysis procedure based on patient parameters, thus restoring a patient's blood volume to normal as quickly as possible (Rubinstein ¶ 12). 

Regarding Claim 10, Wilt teaches the means for determining the bolus application time ("computer storage media encoded with instructions that, when executed, perform a method", ¶ 54) and the bolus application time B (¶ 1094, ‘prescribed rate’ during Administer Heparin state 7409), however Wilt fails to teach TBV and CO. However, the “means for determining” described by Applicant in the Specifications is a control or regulation unit (Specifications page 8) that is known in the art. Applicant notes that the means for determining TBV and CO are known in the art. Wilt teaches a generic computer having a processor that is capable of determining to calculate a bolus application time B and value T based on patient parameters which may include TBV and CO. 
Rubinstein teaches TBV and CO (“present cardiovascular measurement devices and methods assess cardiac output and circulating blood volume of patients undergoing kidney hemodialysis”, ¶ 18).  As best understood, TBV and CO are 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus such that the means for determining the bolus application time are designed such that the relationship B, as taught by Wilt, is greater or equal than T, as taught by Rubinstein, is satisfied, for the purpose of evaluating and maintaining a normal level for cardiovascular parameters while being exposed to pharmacological intervention over a period of time (¶ 21).

Regarding Claim 11, Wilt teaches that the apparatus has means for determining TBV and/or CO (‘processors’ and ‘memory’ from ‘Machine Layer’ 6603, fig.66; ¶ 808, 824, 895).

Regarding Claim 12, Wilt teaches that the means for administering the anticoagulant are designed as a pump 80 (‘anticoagulant pump’, fig.4A; Abstract; ¶ 307, 686, 1012), with the pump 80 preferably being arranged such that it conveys the anticoagulant into the extracorporeal blood circuit of a blood treatment machine (“…an anticoagulant may be introduced into the blood via anticoagulant pump 80 from an anticoagulant supply”, fig.4A; ¶ 301); and in that the anticoagulant is heparin (‘heparin’, ¶ 305, 326). 

Regarding Claim 13, Wilt teaches that the apparatus is a component of a blood treatment machine, preferably of a dialysis machine (Abstract; ¶ 7, 64, 65, 68, 69). 

Regarding Claim 14, Wilt teaches a dialysis machine (Abstract), having at least one apparatus 80 (‘anticoagulant pump’, fig.4A; Abstract; ¶ 307, 686, 1012) in accordance with claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ellingboe (US 5656027 A), a volume measurement device. 
Herzlinger et al. (US 3985123 A), a cardiac output monitor. 
Lannoy (US 20070066928 A1), a system or method automates and optimizes citrate anticoagulant supplementation in a blood filtration circuit during CRRT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785